Citation Nr: 0938261	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a right 
elbow injury.

2.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for regional 
ileitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is served on active duty from January 5, 1977 
to February 25, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in October 2007.  Therefore, his request 
for a Board hearing is considered withdrawn.  38 C.F.R. 
§ 20.704 (2008).  


FINDINGS OF FACT

1.  A rating action in February 1978 denied service 
connection for an injury to the right elbow and extensive 
regional ileitis.  The Veteran was notified of these actions, 
did not file a timely appeal, and the decision became final.

2.  Evidence submitted since the February 1978 rating action 
when considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished 
fact necessary to reopen the claim for service connection for 
a right elbow injury.

3.  Evidence submitted since the February 1978 rating action 
when considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished 
fact necessary to reopen the claim for service connection for 
regional ileitis.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of service connection for a right elbow injury. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 

2.  New and material evidence has not been received to reopen 
a claim of service connection for regional ileitis. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen his claims for 
service connection for a right elbow injury and regional 
ileitis was received in May 2005.  He was notified of the 
provisions of the VCAA as it pertains to his claim by the RO 
in correspondence dated in May 2005, June 2005 and January 
2007.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in March 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  Notice as to this matter was 
provided in January 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  This requirement was 
fulfilled by correspondence sent to the Veteran in June 2005 
and January 2007.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and Material Evidence-Right Elbow Injury

In a February 1978 action, the RO denied the Veteran service 
connection for a right elbow injury.  In that decision, the 
RO noted that the Veteran's service medical records did not 
contain evidence of incurrence of or treatment for an injury 
to the right elbow.  At the time of this decision, the 
evidence of record included the Veteran's service treatment 
records, private treatment records from Nashua Memorial 
Hospital dated August 1977, private treatment records from 
New Hampshire Hospital dated September 1977 and a letter from 
the Veteran's physician, Dr. D.C.  None of this evidence 
referred to the right elbow.  Although notified of that 
action, the Veteran did not file a timely appeal and that 
decision became final.  

In May 2005, the Veteran submitted a statement which the RO 
interpreted to indicate a request to reopen his claim for 
service connection for a right elbow injury.  The Veteran 
sent a duplicate of Dr. D.C.'s September 1977 letter as new 
evidence in support of his claim.  The letter made no 
reference to the right elbow.  A September 2005 rating action 
denied the claim indicating that the Veteran had not 
submitted any evidence concerning a right elbow condition.  

Additional evidence submitted since the February 1978 rating 
decision denying service connection for a right elbow 
disorder includes treatment records from Dr. D.C. dated 
between June 1977 and October 1981, as well as letters from 
Dr. D.C to a Dr. J.K. and to the Social Security  
Administration explaining the Veteran's disabilities.  The 
Veteran additionally provided documents from the Hillsborough 
County Sherriff's Office and Superior Court as well as a 
certificate of compliance in a domestic violence treatment 
program  These records are not new and material, as they 
contain no new and material evidence regarding his right 
elbow injury.  As the Veteran has failed to submit any 
evidence whatsoever which might support a grant of service 
connection for his claimed right elbow injury, the Veteran's 
request to reopen his claim for a right elbow injury must be 
denied.

New and Material Evidence-Regional Ileitis

In a February 1978 action, the RO denied the Veteran service 
connection for regional ileitis.  In that decision, the RO 
noted that the Veteran's service medical records did not 
contain evidence of incurrence of or treatment for regional 
ileitis.  The evidence of record included the Veteran's 
service treatment records, private treatment records from 
Nashua Memorial Hospital dated August 1977, private treatment 
records from New Hampshire Hospital dated September 1977 and 
a letter from the Veteran's physician, Dr. D.C., stating that 
the Veteran's ileitis was exacerbated in service.  Although 
notified of that action, the Veteran did not file a timely 
appeal and that decision became final

In May 2005, the Veteran submitted a statement indicating a 
request to reopen his claim for service connection for 
Crohn's disease (regional ileitis).  He submitted a duplicate 
of Dr. D.C.'s September 1977 letter as new evidence in 
support of his claim.  Additional evidence submitted since 
the February 1978 rating decision denying service connection 
for regional ileitis includes treatment records from Dr. D.C. 
dated between June 1977 and October 1981, and letters from 
Dr. D.C. to Dr. J.K. and to the Social Security 
Administration explaining the Veteran's disabilities.  

Private treatment notes from Dr. D.C. dated June 8, 1977 note 
that the Veteran was referred to him because of complaints of 
diarrhea.  The Veteran related that he enlisted in military 
service in January 1978 and received an administrative 
discharge.  He began to have diarrhea with abdominal pain 
while in service as well as occasional mucus stools without 
bleeding.  Dr. C. noted that a barium enema showed 
questionable Crohn's disease.  

Dr. C. stated in a June 1977 letter to Dr. J.K., that he 
evaluated the Veteran who had complained of persistent 
abdominal pain and diarrhea.  He noted that a small bowel 
series showed extensive changes involving a considerable 
segment of the terminal ileum and possibly the jejunum as 
well.  Additional treatment notes dated through December 1977 
show ongoing treatment for gastrointestinal impairment.  A 
letter from Dr. D.C. dated September 1977 stated that the 
Veteran had been evaluated and diagnosed with extensive 
regional ileitis.  Dr. D.C. stated in this letter that it was 
his strong opinion that consideration be given to determining 
the Veteran's chronic illness as a service connected disease.  
This letter was previously considered in the February 1978 
denial of service connection for regional ileitis.

In a November 1977 medical report prepared for the Social 
Security Administration, Dr. D.C. provided a history which 
was to the effect that that the Veteran began to have 
recurring abdominal pain and diarrhea while in service.  He 
was last seen on November 4, 1977 with complaints of right 
lower quadrant pain and chronic fatigue.  

In a September 1982 medical report prepared for the Social 
Security Administration, Dr. D.C. reiterated the Veteran's 
medical history.  Dr. D.C. noted that barium enema and barium 
x-rays of the small intestines showed extensive inflammatory 
bowel disease involving the distal ileum.  He also noted that 
the Veteran was not currently under treatment.

In May 2006, the RO received additional evidence sent by the 
Veteran which contained a certificate of compliance for a 
domestic violence treatment program and receipts dated April 
2005 from the Hillsborough Superior Court and the Office of 
the Sheriff as well as a medical examiner's certificate dated 
July 2004.

Based upon the evidence of record, the Board finds that the 
additional evidence submitted by the Veteran after his 
February 1978 rating decision is not new and material and, 
therefore, the Veteran's claim for service connection for 
regional ileitis cannot be reopened.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

Part of the evidence submitted was a letter from Dr. D.C. 
dated September 1977.  The Board notes that this evidence was 
previously considered by the RO in the February 1978 rating 
decision and therefore finds that this evidence is redundant 
and therefore will not substantiate the Veteran's claim.  
Also added to the Veteran's claims file were a number of 
treatment records and correspondence from Dr. D.C.  While 
these records do contain new evidence, the Board finds that 
this evidence is not material.  Dr. D.C.'s treatment notes 
all relate to a current diagnosis of the Veteran's problems.  
The Veteran's claim for service connection for ileitis was 
denied in February 1978 on the basis that there was no 
showing of a diagnosis, incurrence or aggravation of ileitis 
in his service treatment records and it is thus this element 
of service connection that must be established for evidence 
to be considered new and material.  Similarly, The Board 
finds that the Veteran's certificate of compliance and his 
documents from Hillsborough county are new but not material 
as they do not relate the question of whether the Veteran's 
ileitis was incurred in or aggravated by service.  
Accordingly, the evidence does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim, nor does 
it raise a reasonable possibility of substantiating that 
claim.  Therefore, the Veteran's claim and this appeal must 
be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

1.  New and material evidence has not been received, and the 
Veteran's request to reopen his claim for service connection 
for an injury to the right elbow is denied.

2.  New and material evidence has not been received, and the 
Veteran's request to reopen his claim for service connection 
for regional ileitis is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


